DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-06-17. Claims 1-4, 6-21 are pending, following Applicant's cancellation of claim 5 and addition of claim 21. Claims 1, 11, 16 is/are independent.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.
	
Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20200169400 to Thaler et al. (hereinafter "Thaler '400") in view of U.S. Publication 20150028996 to Agrafioti et al. (hereinafter "Agrafioti '996")) does not disclose, with respect to claim 1 , "in response to determining the current location of the first device fails to match the pre- determined location, the one or more processors determining whether a pre-determined connection condition exists between the first device and an authorized device" such that "the pre-determined connection condition includes a combination of two or more pre-determined connection conditions" in the recited context.  Rather, Thaler '400 discloses checking whether the device is currently within a geofence [Thaler '400 ¶ 0039, 0027, 0005, 0067].  To this, Agrafioti '996 adds that the device must also have a particular network connection to an authorized authentication device (AAD)/wearable or be disabled [Agrafioti '996 ¶ 0106, 0030].  However, even Thaler '400 in view of Agrafioti '996 does not teach requiring more than one predetermined connection condition as claimed.
The prior art of record (in particular, Thaler '400 in view of Agrafioti '996) does not disclose, with respect to claim 11, "receive a current location of the first device; program instructions to directly compare the current location of the first device to a pre-determined location to determine whether the current location of the first device is within the pre-determined location" and then, "in response to determining the current location of the first device fails to match is not within the pre-determined location, program instructions to determine whether a pre- determined connection condition exists between the first device and an authorized device" in the recited context.  Rather, Thaler '400 discloses a computationally complicated one in which the determination of whether the locations match is based upon whether the coordinates of the current location can be used to compute a cryptographic key that an performs another cryptographic operation with the same result as a key previously computed from the approved coordinates [Thaler '400 ¶ 0039, 0027, 0005, 0067].  Agrafioti '996 does not supply the missing features.
The prior art of record (in particular, Thaler '400 in view of Agrafioti '996) does not disclose, with respect to claim 16 , features corresponding to those of claim 11 in the recited context.  
Dependent claims 2-4, 6-10, 12-15, 17-21 are allowed in view of their respective dependence from claims 1. 11. 16.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494